DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
closing device
rail guided accommodation device
accommodation device
two retaining rails
regularly arranged retaining elements
two retaining rails in the cavity
feed mechanism
payload body
outer surface
elongated recesses
device

must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
2.	The disclosure is objected to because of the following informalities: Inconsistent naming of element 14.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claims not addressed below are rejected as being dependent upon a rejected base claim.

	
3.	Claim 1 recites the limitation "first two side surfaces" in line 6. The element is inconsistent with previously introduced element “two opposite first side surfaces”. Appropriate correction is required. 
4.	Claim 2 recites the limitation "closing device" in line 1. It is unclear what the meets and bounds of what this element is. Appropriate correction is required.
5.	Claim 5 recites the limitation " rail-guided accommodation device  arranged on the first side surfaces" in line 1. It is unclear what this element is. Appropriate correction is required.
6.	Claim 5 recites the limitation "accommodation device" in line 2. The element is inconsistent with previously introduced element “rail-guided accommodation device”. Appropriate correction is required.	
7.	Claim 7 recites the limitation "retaining rails" in line 1. It is unclear what the meets and bounds of what this element is. Appropriate correction is required.
8.	Claim 8 recites the limitation "regularly arranged retaining elements" in line 1. It is unclear what the meets and bounds of what this element is. Appropriate correction is required.
9.	Claim 1 recites the limitation "two retaining rails in the cavity" in line 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
10.	Claim 8 recites the limitation "feed mechanism" in line 1 It is unclear what the meets and bounds of what this element is. Appropriate correction is required.
11.	Claim 12 recites the limitations “payload body, outer surface, elongated recesses, device”. It is unclear what the meets and bounds of what this element is. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2937573 A Gantschnigg Gottfried K.
12.	Regarding claim 1 Gantschnigg teaches, a device for accommodating and deploying at least one payload on a flying machine, comprising: at least one housing (fig. 8, element 20), wherein the housing has at least two opposite first side surfaces which extend over at least a portion of the length of a payload to be accommodated (fig. 8, 26a), wherein the payload to be accommodated is releasably held between the first two side  surfaces of the housing (fig. 12), wherein the housing is at least partially arranged in a cavity (fig. 2, element 14) on an outer surface of a flying machine (fig. 1, element 11), wherein the cavity has at least one outwardly open first opening (fig. 3, element 16), and wherein the housing is configured to be at least partially moved out of the cavity for deploying and/or receiving the payload to be accommodated (fig. 3 and fig. 12).
13.	Regarding claim 2 Gantschnigg teaches, the device according to claim 1, wherein the cavity has a closing device  by which the cavity is configured to be sealed aerodynamically and/or in relation to radar radiation at the time of deployment or extraction of at least one payload from the housing (fig. 2, element 21)  .
14.	Regarding claim 3 Gantschnigg teaches, the device according to claim 1, wherein the housing has at least one further side surface which connects the two first side surfaces of the housing in the area of the side edge of the first side surfaces located in the direction of the outer surface of the flying machine  and wherein the outer surface of the flying machine is configured to be sealed aerodynamically and/or in relation to radar radiation by the further side surface of the housing when the housing is fully housed in the cavity (fig. 2, element 21).
15.	Regarding claim 5 Gantschnigg teaches, the device according to claim 1, wherein the housing has a rail-guided accommodation device  arranged on the first side surfaces and wherein at least one payload to be accommodated is removably held at least on two sides by the accommodation device  (fig, 4, element 37).
16.	Regarding claim 6 Gantschnigg teaches, the device according to claim 5, wherein the rail-guided accommodation device is configured to accommodate a plurality of payloads (fig. 11, elements 53).
17.	Regarding claim 7 Gantschnigg teaches, the device according to claim 5, wherein the rail-guided accommodation device has at least two retaining  rails (fig. 11, element 54).
18.	Regarding claim 8 Gantschnigg teaches, the device according to claim 7, wherein the retaining rail has a plurality of regularly arranged retaining elements  (fig. 11, element 54).
19.	Regarding claim 11 Gantschnigg teaches, the device according to claim 10, wherein the plurality of payloads is configured to be deployed sequentially or in pairs by the rail-guided accommodation device (fig. 9 and fig. 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gantschnigg as applied to claims above, and further in view of US 3026773 A Johnson Clarence L et al.
20.	Regarding claim 4 Gantschnigg teaches, the device according to claim 1, but fails to teach, wherein at least one of the side surfaces has at least one closable pressure relief opening.
	However Johnson teaches, wherein at least one of the side surfaces has at least one closable pressure relief opening (fig. 4, element 23).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bombing apparatus taught by Gantschnigg with the exhaust door taught by Johnson in order to allow exhaust to exit (col. 2, lines 53-59).
	
	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gantschnigg as applied to claims above, and further in view of GB 2077678 A Coutin Pierre.
21.	Regarding claim 9 Gantschnigg teaches, the device according to claim 8, but fails to teach, wherein the distance between the at least two retaining rails of the rail-guided accommodation device or the position of the at least two retaining rails in the cavity  is configured to be changed controllably.
	However, Coutin teaches, wherein the distance between the at least two retaining rails of the rail-guided accommodation device or the position of the at least two retaining rails in the cavity  is configured to be changed controllably (claim 1).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bombing apparatus taught by Gantschnigg with the variable mount taught by Coutin in order to obtain variable distances (claim 1). 

	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gantschnigg as applied to claims above, and further in view of US 4681013 A Farley; Harold C. et al.
22.	Regarding claim 10 Gantschnigg teaches the device according to claim 5, but fails to each, wherein the cavity has a magazine for the accommodation of a plurality of payloads and the payloads contained in the magazine are configured to be fed into the housing by a feed mechanism.
	However Farley teaches, wherein the cavity has a magazine for the accommodation of a plurality of payloads (fig. 5, element 71) and the payloads contained in the magazine are configured to be fed into the housing (fig. 5, element 72) by a feed mechanism  (fig. 5, element 82).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bombing apparatus taught by Gantschnigg with the magazine taught by Farley in order to allow “the sortie rate to dramatically increase, since a second launcher can be reloaded while the aircraft is still in the air.” (col. 4, lines 10-15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642